                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

JOHN ARTHUR MORRIS,              :
                                 :
           Petitioner,           :
      VS.                        :
                                 :               NO. 4:18-CV-00110-CDL-MSH
SHERIFF DONNA TOMPKINS,          :
                                 :
           Respondent.           :
________________________________ :

                                         ORDER

       Pro se Petitioner John Arthur Morris filed a federal petition that was docketed as a

writ of habeas corpus filed pursuant to 28 U.S.C. § 2241 (ECF No. 1). Because it was

unclear whether Petitioner intended the documents filed in the above-captioned action to

serve as a challenge to his pretrial detention under § 2241 or whether he intended for them

to serve as an appeal in a case Petitioner previously filed under 42 U.S.C. § 1983, however,

the United States Magistrate Judge ordered Petitioner to respond and clarify his intent in

this case. Order, July 24, 2018, ECF No. 7.

       Petitioner ultimately confirmed his intent to proceed with this case as an

independent § 2241 action. The Magistrate Judge therefore reviewed Petitioner’s motions

to proceed in forma pauperis and determined that Petitioner should be able to pay the

Court’s filing fee. Petitioner was accordingly denied leave to proceed in forma pauperis

and ordered to pay the $5.00 fee. Petitioner was also advised that if circumstances had

changed, and he was no longer able to pay the fee as ordered, he should file a renewed

motion for leave to proceed in forma pauperis explaining his inability to pay. Petitioner
was given twenty-one (21) days to comply, and he was warned that his failure to fully and

timely comply could result in the dismissal of his Petition. Order, Sept. 14, 2018, ECF

No. 10.

       The time for compliance passed without a response from the Petitioner. Petitioner

was thus ordered to respond and show cause why his lawsuit should not be dismissed for

failing to comply with the Court’s orders and instructions. Petitioner was given twenty-

one (21) days to comply, and he was again advised that failure to respond would result in

the dismissal of his Petition. Order, Nov. 2, 2018, ECF No. 11.

       The time for compliance has again passed without a response from Petitioner.

Petitioner’s failure to fully and timely comply with the Court’s orders and instructions is

grounds for dismissal of his case. See Fed. R. Civ. P. 41; see also Slack v. McDaniel, 529

U.S. 473, 489 (2000) (noting that the failure to comply with a court order is grounds for

dismissal in a habeas case).    Petitioner’s Petition is therefore DISMISSED without

prejudice.

                            SO ORDERED, this 3rd day of January, 2019.


                                          s/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                            2
